In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00024-CV



  IN THE GUARDIANSHIP OF CRAIG HARLAN PENSE,
       AN INCAPACITATED PERSON, Appellant



        On Appeal from the County Court at Law
               Hopkins County, Texas
             Trial Court No. G04-00061




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                            ORDER

       Court reporter Judith F. Snyder recorded portions of the trial court proceedings in

appellate cause number 06-22-00024-CV, styled In the Guardianship of Craig Harlan Pense, an

Incapacitated Person, trial court cause number G04-00061, in the County Court at Law of

Hopkins County, Texas. The reporter’s record was originally due in this matter on April 20,

2022. That deadline was extended twice by this Court, on Snyder’s motions, resulting in the

most recent due date of July 11, 2022. Although we warned Snyder that additional requests to

extend the filing deadline would not be granted, absent extraordinary circumstances, she has

nonetheless filed a third request for an extension of the filing deadline.

       The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure that the record in this case is filed in a reasonable

amount of time.

       We, therefore, deny Snyder’s third request for an extension of the filing deadline and

order Snyder to file the reporter’s record in cause number 06-22-00024-CV, styled In the

Guardianship of Craig Harlan Pense, an Incapacitated Person, trial court cause number G04-

00061, in the County Court at Law of Hopkins County, Texas, to be received no later than

August 10, 2022.




                                                  2
      IT IS SO ORDERED.



                          BY THE COURT


Date: July 26, 2022




                            3